Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-8, 10-12, 14-18 and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over McKnight et al ‘306, with reliance on corresponding provisional application No. 61/980,675. Provisional application No. 61/980,675 discloses a nitrification inhibitor formulation which may containing DCD or NBPT, with DMSO as solvent for the DCD. (See page 6, lines 27-30 and page 8, lines 4-12.) Provisional application No. 61/980,675 also discloses on page 10, lines 17-20 that DCD may be present in an amount of 10-45 % of the total formulation, wherein the formulation also comprises NBPT. The difference between the formulation disclosed by provisional application No. 61/980,675, and that recited in applicant’s claim 1, is that provisional application No. 61/980,675 does not disclose that the solvent is DMSO when the formulation includes both DCD and NBPT in an amount from 30 to 60 %. It would be obvious to employ DMSO as the solvent in the formulation of provisional application No. 61/980,675 when the formulation includes both DCD and NBPT in an amount from 30 to 60 %. One of ordinary skill in the art would be motivated to do so, since provisional application No. 61/980,675 teaches on page 6, lines 3-6 that the delivery system is used to solubilize one or more nitrification inhibitors and can contain a .
Claims 3 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over provisional application No. 61/980,675 as applied to claims 1 and 18 above, and further in view of Ianotta et al (US 2013/0145806) (of record). It would be further obvious from Ianotta et  al to include ethyl levulinate or propylene carbonate as a solvent in the formulation of provisional application No. 61/980,675. One of ordinary skill in the art would be motivated to do so, since Ianotta et al disclose ethyl levulinate and propylene carbonate as  solvents in an analogous composition in Paragraphs .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claims 2 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The recitation of “selected from at least one member of the group consisting of…” is improper Markush or alternative terminology, since the member would be selected from the group, rather than from the members themselves. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE A LANGEL whose telephone number is (571)272-1353.  The examiner can normally be reached on M-F 8:45 am to 5:15 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman can be reached on 571-272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WAYNE A LANGEL/             Primary Examiner, Art Unit 1736